—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 29, 1991, convicting defendant, upon his guilty plea, of Criminal Possession of a Controlled Substance in the Second Degree (Penal Law § 220.18) and Conspiracy in the Second Degree (Penal Law § 105.15) and sentencing him to consecutive indeterminate terms of eight and one-third years to life on the possession count and from two and two-thirds to eight years on the conspiracy count, unanimously affirmed.
The defendant after proper colloquy waived his right to appeal. It was voluntary, knowing and intelligent (see, People v Seaberg, 74 NY2d 1; see also, People v Callahan, 80 NY2d 273).
The sentencing court properly imposed consecutive sentences; the crimes committed here involved separate acts committed with the requisite criminal intent (see, People v Day, 73 NY2d 208, 212; see also, People ex rel. Gallo v Warden, 32 AD2d 1051). Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.